EMPLOYMENT AGREEMENT

 

 

This Employment Agreement (“Agreement”) is entered into on last date written
below, and is between Saleen Automotive Electric, Inc., a Florida a corporation
(“Company”), and Steve Saleen (“Executive”).

 

RECITALS

 

WHEREAS, the Company and its wholly owned subsidiary SMS Signatures Cars are in
the business of designing, engineering, manufacturing, marketing and
distributing electric vehicles, high performance lifestyle vehicles, and high
performance lifestyle vehicle parts;

 

WHEREAS, the Executive has experience in the automotive industry that is
complementary to the business of the Company, and the Company wishes to hire the
Executive on the terms set forth herein.

 

AGREEMENT

 

1. Employment. In consideration of their mutual covenants and other valuable
consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the Company agrees to hire Executive, and Executive agrees to
remain in the employ of the Company, upon the terms and conditions herein
provided.

 

1.1. Position and Responsibilities. Executive will serve as the Chief Executive
Officer of the Company, responsible for promoting, guiding and overseeing the
operations of the Company and any existing or later-acquired wholly owned
subsidiaries. Executive agrees to perform services consistent with his position,
as outlined in the Company’s Bylaws, and as may be assigned from time to time by
the Board of Directors of the Company; however, the Company is disallowed from
changing the title of Executive’s position or from diminishing Executive’s
responsibilities of overseeing the operations of the Company. Executive will
perform all duties in a professional, ethical and businesslike manner.

 

1.2. Dedication and Time. During the term of this Agreement, Executive will
devote his professional time and attention to faithfully serving the Company in
such a manner so as to satisfactorily perform the duties as described herein.
Notwithstanding the foregoing, Executive may devote time and attention to other
business, civic, charitable or social organizations and endeavors, so long as
such activities do not interfere with the performance of Executive’s duties and
obligations to the Company.

 

1.3. Term. The term of this Agreement will commence on the date first referenced
above, and will continue, unless sooner terminated, for a period of 8 years, and
it will automatically continue thereafter for successive twelve month periods
unless and until either party gives the other party written notice of
termination prior to the end of a term.

   

2. Compensation.

 

2.1 Salary. For services rendered by Executive hereunder, including services as
a member of the Board of Directors if so elected by the shareholders, the
Company will pay Executive a salary in the following amounts, which shall not be
decreased:

 

i.$6,250 per month, beginning on the commencement of this Agreement through
termination.

 

ii.In the event the Company is successful in raising a cumulative gross amount
of $1 million in capital, whether such investment is in the form of equity, debt
or a convertible instrument, the Company will pay Executive a salary of $10,000
per month from the date of the investment through the termination of this
Agreement.

 

iii.In the event the Company is successful in raising a cumulative gross amount
of $2.5 million in capital, whether such investment is in the form of equity,
debt or a convertible instrument, the Company will pay Executive a salary of
$20,000 per month from the date of the investment through the termination of
this Agreement.

 

iv.In the event the Company is successful in raising a cumulative gross amount
of $5 million in capital, whether such investment is in the form of equity, debt
or a convertible instrument, the Company will pay Executive a salary of $27,500
per month from the date of the investment through the termination of this
Agreement.

 

v.In the event the Company is successful in raising a cumulative gross amount of
$7.5 million in capital, whether such investment is in the form of equity, debt
or a convertible instrument, the Company will pay Executive a salary of $32,500
per month from the date of the investment through the termination of this
Agreement.

 

vi.In the event the Company is successful in raising a cumulative gross amount
of $10 million in capital, whether such investment is in the form of equity,
debt or a convertible instrument, the Company will pay Executive a salary of
$37,500 per month from the date of the investment through the termination of
this Agreement.

 

2.2 Bonus. The Company agrees that it will establish and maintain a bonus
program for Executive that will compensate Executive in amounts up to
Executive’s annual base salary, and which will be based on objective criteria,
such as Company earnings, stock price, market capitalization, market
penetration, and like. The Company and Executive agree to negotiate in good
faith to develop and implement a bonus program that is consistent with this
provision, and to have such program in place on or before September 30, 2012.

 

2.3 Benefits. Executive will be entitled to participate in other benefit
programs that the Company may establish from time to time, such as group health,
vision and dental insurance, life insurance, disability insurance and a
retirement plan.

 

2.4 Vacation and Holidays. Executive shall also be entitled to four weeks’
vacation, leave for illnesses and so forth as now or hereafter granted by
Company’s personnel policies. Executive will also be entitled to all major
holidays as are defined by the Company’s personnel policies.

 

2.5 Company Car. The Company will provide Executive with a Saleen or SMS branded
company car, and will be responsible for all ordinary maintenance and repairs on
the car, and automobile insurance.

 

3. Expenses. Executive will be reimbursed for business-related expenses
reasonably and necessarily incurred and advanced by the Executive in performing
his duties for Company, subject to review by the Board of Directors and in
accordance with Company’s policy. Executive will maintain records and written
receipt as required by Company policy and reasonably requested by the Board of
Directors to substantiate such expenses.

 

4. Insurance.

 

4.1 Directors and Officers Insurance. At all times during the term of this
Agreement, the Company agrees to procure and maintain a Directors and Officers
Insurance policy with limits of at least $1 million per occurrence and which
names Executive as an Additional Insured. Such policy shall be with an insurance
carrier that is admitted in California and that carries a Standard and Poor’s
Rating of AA or better.

 

4.2 Key-Man Life Insurance. The Company may, at its sole discretion and expense,
apply for and procure life insurance and disability insurance on Executive in
any amount determined in the sole judgment of the Company, and place the Company
as the sole beneficiary of such policies. Executive agrees to cooperate in any
medical or other examination, supply information reasonably requested by the
insurance companies, and execute such applications as may be reasonably
necessary to obtain and procure such insurance.

 

5. Termination and Rights Thereafter.

 

5.1 Termination by Executive. Executive is entitled to terminate this Agreement
at any time, with or without cause. In the event Executive terminates this
Agreement, Executive will be entitled to the compensation, vacation and benefits
earned through the last date of his employment.

 

5.2 Termination by Company for Cause. The Company is entitled to terminate this
Agreement for cause, which is defined as: i) Executive’s gross and willful
misconduct which is injurious to the Company; ii) Executive’s engaging in
fraudulent conduct with respect to the Company’s business; iii) Executive’s
conduct of a criminal nature that may have an adverse impact on the Company’s
standing and reputation; iv) the continued and unjustified refusal by Executive
to perform the duties required of him by this Agreement; v) Executive’s use of
illicit drugs or alcohol in violation of then current Company policy; or vi)
conviction of a crime involving moral turpitude or a felony involving physical
violence. In the event the company terminates this Agreement for cause,
Executive will be entitled to the compensation, vacation and benefits earned
through the last date of his employment.

 

5.3 Termination by Company without Cause. In the event the Company terminates
this Agreement for without cause, or otherwise materially breaches this
Agreement and such material breach remains uncured after 15 days’ written
notice, Executive will be entitled to a severance payment of 1.5 times his
then-current annual salary plus $2 million, payable in cash or cash-equivalent
within 30 days of the date of termination.

 

5.4 Termination by Company because of Death or Disability. The Company is
entitled to terminate this Agreement in the event of Executive’s death or total
mental or physical disability. In the event the company terminates this
Agreement for death or disability, Executive will be entitled to the
compensation, vacation and benefits earned through the last date of his
employment.

 

6. Company Property.

 

6.1 Confidential Information. Executive shall not disclose, during the terms of
this Agreement or at any time after its termination, any of Company’s
proprietary information, account information, customer lists, customer
information, policies, pricing, strategy, codes, strategic plan, plans for
expansion or business development or other information of a confidential nature
(hereinafter referred to as “Confidential Information”), whatsoever regarding
Company without prior written consent. Upon termination of this Agreement,
Executive promises to promptly return to Company all Confidential Information
and other property in his possession, custody or control. Executive covenants to
not take, keep, or record copies, duplications or reproductions of the
Confidential Information or other property subject to this Agreement after
termination of this Agreement.

 

6.2 Inventions. All copyrightable material, notes, records, drawings, designs,
inventions, improvements, developments, discoveries, trade secrets or other
intellectual property (collectively, “Inventions”) conceived, discovered,
developed or reduced to practice by Executive, solely or in collaboration with
others, during the performance of the services under this Agreement are the sole
property of the Company. Executive agrees to assist the Company in having any
Inventions created by Executive during the term of this Agreement assigned to
the Company, at the Company’s expense.

 

7 Indemnification. The Company shall defend and indemnify Executive against any
and all expenses, including amounts paid upon judgments, attorneys’ fees and
amounts paid in settlement (before or after suit is commenced), incurred by the
Executive in connection with his defense or settlement of any claim, action,
suit or proceeding in which he is made a party or which may be asserted against
him by reason of his employment or the performance of duties in this Agreement.

 

8. Miscellaneous.

 

8.1 Integration. This Agreement contains the entire understanding between the
Parties concerning the subjects addressed herein. Any and all prior negotiations
that are not contained in this Agreement are superseded and of no force and
effect. This Agreement may be modified or amended only by a written agreement
executed by all Parties.

 

8.2 Headings. All section headings contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement, and shall
not in any way affect the meaning or interpretation of this Agreement.

 

8.3 Authority. The undersigned individuals execute this Agreement on behalf of
the respective Parties and represent that they are authorized to enter into and
execute this Agreement on behalf of such Parties.

 

8.4 Counterparts and Signatures. This Agreement may be executed in any number of
counterparts, each of which, when executed and delivered, shall be deemed an
original and all of which together shall constitute one and the same agreement.
Signatures obtained by facsimile or email in PDF format shall be deemed to be
original signatures.

 

8.5 Further Assurances. The Parties agree to execute all instruments and
documents of further assurance and will do any and all such acts as may be
reasonably required to carry out their obligations and to consummate the
transactions contemplated by this Agreement. The Parties further agree to
support this Agreement in all material ways, including in its application and
enforcement against any and all persons or entities seeking to avoid or limit
the applicability or scope of the Agreement in any manner.

 

8.6 Binding Effect. This Agreement is binding upon and shall inure to the
benefit of the parties and each of the party’s respective successors,
predecessors, assigns, heirs, personal representatives, and affiliates, without
time limitation.

 

8.7 No Implied Waiver. No action or failure to act shall constitute a waiver of
any right or duty afforded under this Agreement, nor shall any action or failure
to act constitute an approval of, or acquiescence in, any breach, except as may
be specifically agreed in writing. Waiver of any one provision herein shall not
be deemed to be a waiver of any other provision herein.

 

8.8 Governing Law. This Agreement will be construed, interpreted, and enforced
in accordance with, and governed by, the laws of the State of California without
regard to conflicts of laws provisions thereof. The parties agree that any
action or proceeding brought to enforce or declare rights arising out of or
relating to this Agreement will be brought exclusively in the State or Federal
Courts in Orange County, California, and the parties further consent to the
jurisdiction of said Courts and waive any claims of forum non conveniens or any
other claims relating to venue.

 

8.9 Interpretation. This Agreement shall be treated as jointly drafted and will
not be construed against any Party as drafter. Furthermore, in the event of any
ambiguity in or dispute regarding the interpretation of this Agreement, the
interpretation will not be resolved by any rule of interpretation providing for
interpretation against the party who causes the uncertainty to exist or against
the draftsman.

 

8.10 Attorneys’ Fees. If any legal action or other proceeding is brought to
enforce the provisions of this Agreement, the prevailing Party shall be entitled
to recover reasonable attorneys’ fees and other costs incurred in the action or
proceeding, in addition to any other relief which the prevailing Party may be
entitled.

 

8.11 Severability. In the event that any term or provision of this Agreement is
determined to be invalid, illegal, or unenforceable in any respect, all other
provisions of the Agreement which are not affected by such invalidity,
illegality or unenforceability shall remain in full force and effect and this
Agreement shall be construed as if such invalid, illegal, or unenforceable term
or provision had never been contained herein.

 

8.12 Time is of the Essence. All times stated herein are of the essence.



8.13 Cumulative Rights and Remedies. The rights and remedies in this Agreement
will be cumulative, and in addition to, any duties, obligations, rights and
remedies otherwise provided by law.



8.14 Advice of Counsel. Each party acknowledges and agrees that it has given
mature and careful thought to this Agreement and that it has been given the
opportunity to independently review this Agreement with its own independent
legal counsel.

 

8.15 Assignment. This Agreement and any rights hereunder are not assignable by
either party without the prior written consent of the other party except as
otherwise specifically provided for herein.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written below.

 

SALEEN AUTOMOTIVE ELECTRIC, INC.

 

 

Dated: 8/1/2011____ By: ____/s/ Tony Lanham_____________

Tony Lanham, President

 

 

STEVE SALEEN

 

 

Dated: __8/1/2011___ By: ___Steve Saleen___________________

Steve Saleen

 

 

 

